DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a first data vector based on one or more selection criteria, wherein the first data vector has N dimensions, and N comprises a positive integer value that represents a number of attributes associated with a given inventory item; generating a first location in an inventory space based on the first data vector, wherein the inventory space has N dimensions and represents a plurality of inventory items; determining one or more data vectors that correspond to one or more inventory items based on the first location; and outputting the one or more data vectors via a graphical user interface. 
The claims satisfy the statutory category of a system, method and non-transitory computer readable medium.
The steps of the method as drafted provide a process that under its broadest reasonable interpretation, is a mathematical relationships conducted by generic computer components, such as conducting a nearest neighbor search to find a similar gemstone based on a user search criteria and gemstone attributes and displaying the results on a display.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception. 

 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a computer monitor or screen would not be sufficient to amount to significantly more than the judicial exception. 
 As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display (such as a computer screen) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is patent ineligible.
A similar analysis should have been applied to claim 11 and 20 which recites essentially the same abstract idea as in claim 1, the claims are directed to an abstract idea.  Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The dependent claims also are patent ineligible.  For example, claims 2 and 12 include the step of generating a customer profile and calculating weighted values, which further describes the mathematical relationship between the customer profile and search criteria.  Claims 3-9 and 13-19 further describe the abstract idea with limitations directed to determining inventory coordinates, describing inventory attribute vectors, and computing distances.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdaviani et al. Canadian Patent Application Publication 02704396 in view of Soohoo et al. U.S. Patent Application Publication 2020/0250731.
As per Claim 1, Mahdavaini et al. computer-implemented method for analyzing inventories to generate one or more selections of inventory items, the method comprising: 
generating a first data vector based on one or more selection criteria (pg.10, ¶ [0038] discusses In attribute-driven search, users specify different values or ranges of values for different attributes of the item), 
wherein the first data vector has N dimensions, and N comprises a positive integer value that represents a number of attributes associated with a given inventory item (pg.9, ¶ [0033] discusses Each item feature corresponds to one or more dimensions); 
generating a first location in an inventory space based on the first data vector, wherein the inventory space has N dimensions and represents a plurality of inventory items (pg.7, ¶[0028] discusses item navigation generator 115 maps items into a multidimensional feature-space based on their characteristics); 
and 
outputting the one or more data vectors via a graphical user interface (pg.10, ¶ [0038] discusses in attribute-driven search, users specify different values or ranges of values for different attributes of the item…Items matching these attribute values are presented to the user. In a further embodiment, a distribution of items within a range of attribute values is presented to the user to show the user the relative number of items for each attribute value within a range of attribute values). 
Mahdaviani et al. teaches a system and method to retrieve similar items by performing a nearest neighbor search and present the similar items and associated item information.  See ¶ [0045].
Mahdaviani et al. pg.7, ¶ [0028] further teaches a hierarchical clustering algorithm automatically categorizes the items to c0 clusters and these clusters are repeatedly clustered to ci clusters at each iteration i. In an embodiment, the hierarchical clustering is performed offline every time the electronic catalogue is updated and the clustering information is stored in a database.
The teaching of Mahdaviani disclose that the items are arranged in hierarchical clustering within an electronic catalog.  However, Mahdavini fails to specifically state generating a first location in an inventory space based on the first data vector and determining one or more data vectors that correspond to one or more inventory items based on the first location.
Soohoo et al. generating a first location in an inventory space based on the first data vector (pg.10, ¶ [0087] discusses a product graph can be a multi-dimensional space, such as an N-dimensional space, and every product node is created with a coordinate, such as a Cartesian coordinate, in the product graph based on the distance value between the product node and every entity node of the N entity nodes, i.e. the axes, in the product graph), and
determining one or more data vectors that correspond to one or more inventory items based on the first location (pg.10, ¶[0087] discusses method 1200 can be configured to determine the distance between the projected requested product (R) and a substitute (S) based on the Pythagorean formula).
Therefore it would have been obvious to one of ordinary still in the art to include in the Mahdaviani et al. reference the ability to create a product graph in which each product node has a coordinate to locate a product matching requested attributes or calculate products that are similar to the requested product as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
As per Claim 2, Mahdaviani et al. discloses the computer-implemented method of claim 1, wherein generating the first data vector comprises: 
generating a profile based on metadata associated with a user (pg.2, ¶[0014] discusses the user preferences may be identified by explicit user interactions, such as a user specifying an interest in a specific type of item or item attribute, or implicitly by monitoring user interactions); 
generating a weighted profile based on the profile and a first set of weight values (pg.3, ¶ [0017] discusses the value of the utility function and therefore the user's preference for an item is represented by a set of weights for all the different possible attributes of the item…pg.3, ¶ [0018] discusses Given a set of preference weights p for a user, the values of the utility function can be calculated for two or more items, with items having higher utility values being preferred by the user); and 
combining the weighted profile with a second set of weight values to produce the first data vector (pg.9 ¶ [0035] discusses the utility function may use a weighted combination of both a user preference model and a content provider preference model).  
As per Claim 3, Mahdaviani et al. discloses the computer-implemented method of claim 2, further comprising: 
receiving input indicating a selection of an inventory item that is not included in the one or more inventory items (pg.10, ¶ [0039] discusses a user selection of a representative item from the user interface 105 may indicate a user interest in the representative item or a user interest in items from the same cluster as the representative item i.e. items similar to the representative item); and 
modifying at least one of the first set of weights and the second set of weights based on the selection of the inventory item to generate an updated first data vector that corresponds to the inventory item that is not included in the one or more inventory items (pgs.9-10 ¶ [0037] discusses the different item attributes are used as features for the algorithm. Boosting creates a set of bounding conditions using the most distinguishing attributes. In this way, the most distinguishing attributes for each cluster are found. For each attribute, the weighted average value of the items in each cluster is computed.  This average is weighted according to the boosting weights for that specific value).
As per Claim 4, Mahdaviani et al. discloses the computer-implemented method of claim 1, wherein the first data vector comprises a plurality of attributes (pg.10, ¶ [0038] discusses In attribute-driven search, users specify different values or ranges of values for different attributes of the item).  
However, Mahdaviani et al. fails to explicitly disclose generating the first location comprises determining a separate coordinate within the inventory space for each attribute included in the plurality of attributes.  
Soohoo et al. teaches generating the first location comprises determining a separate coordinate within the inventory space for each attribute included in the plurality of attributes (pg.10, ¶ [0087] discusses a product graph can be a multi-dimensional space, such as an N-dimensional space, and every product node is created with a coordinate…pg.11, ¶ [0088] discusses Each of the product nodes in this product graph has a coordinate that comprises the combination of, or be the center of mass among, the entity nodes associated with the each of the product nodes, such as P=L; iN d(P,Ei)*Ei, where N is the number of entity nodes associated with product node P and d(P, Ei) is the distance value of the product-entity connection between P and the ith associated entity node).
Therefore it would have been obvious to one of ordinary still in the art to include in the Mahdaviani et al. reference the ability to create determine coordinate locations within product graph each product node to calculate products that are similar to the requested product as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 5, Mahdaviani et al. discloses the computer-implemented method of claim 1.  However, Mahdaviani fails to explicitly state wherein the inventory space comprises a plurality of data vectors having N dimensions, and 
each data vector included in the plurality of data vectors corresponds to a different inventory item included in the plurality of inventory items.  
Soohoo et al. discloses wherein the inventory space comprises a plurality of data vectors having N dimensions (pg.11, ¶ [0091] discusses a product graph can be a multi-dimensional space, such as an N-dimensional space, and every product node is created with a coordinate, such as a Cartesian coordinate, in the product graph, and Block 1230 can locate all product nodes within a predetermined range in the multi-dimensional space, i.e., having distances less than a predetermined value), and 
each data vector included in the plurality of data vectors corresponds to a different inventory item included in the plurality of inventory items (pg.12, ¶ [0098] discusses the product graph can comprise: (a) one or more product nodes, the one or more product nodes comprising the one or more substitutes).  
Therefore it would have been obvious to one of ordinary still in the art to include in Mahdavani et al. the ability to provide products within a product graph as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 6, Mahdavani et al. discloses the computer-implemented method of claim 5.
However, Mahdavani et al. fails to disclose wherein the step of determining the one or more data vectors comprises: 
computing a separate distance value between the first location and each data vector included in the plurality of data vectors; and 
determining at least one data vector included in the plurality of data vectors that resides closer to the first location than any other data vector included in the plurality of data vectors.  
Soohoo et al. teaches wherein the step of determining the one or more data vectors comprises: 
computing a separate distance value between the first location and each data vector included in the plurality of data vectors (pg.2, ¶ [0024] discusses determining one or more substitutes for the requested product from an inventory database based on a distance between the requested product and each substitute of the one or more substitutes, as projected in a product graph relating to a domain of the requested product and the context of the inquiry); and 
determining at least one data vector included in the plurality of data vectors that resides closer to the first location than any other data vector included in the plurality of data vectors (pg.12, ¶ [0099] discusses the one or more first candidates can comprise the first K product nodes in the product nodes that are closest to the first projected requested product in the product graph, wherein K is a predetermined number, such as 20, 100, etc.).  
Therefore it would have been obvious to one of ordinary still in the art to include in Mahdavani et al. the ability to determine product similarity within a product graph by calculating distances as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 7, Mahdavani et al. discloses the computer-implemented method of claim 5. However, Mahdavani et al. fails to disclose wherein determining the one or more data vectors comprises: 
determining a set of data vectors that reside proximate to the first location; and 
determining a subset of data vectors within the set of data vectors that reside closer to one another than to the first location.  
Soohoo et al. teaches wherein determining the one or more data vectors comprises: 
determining a set of data vectors that reside proximate to the first location (pg.11, ¶ [0089] discusses method 1200 can determine that the distance, e.g., d(R, S), between a projected requested product, such as projected requested product 1110' (FIG. 11) and a substitute, such as product 1131 (FIG. 11) in the product graph, such as product graph 1120 (FIG. 11), can be a function, such as an average, of the distance value of the shortest path among the one or more entity-entity connections linking a first node selected from the first list of one or more matched entity nodes and a second node selected from the second list of one or more matched entity nodes); and 
determining a subset of data vectors within the set of data vectors that reside closer to one another than to the first location (pg.12, ¶ [0100] discusses the one or more second candidates can comprise the first N product nodes that are closest to the second projected requested product in the product graph, wherein N is a predetermined number, such as 50, 100, etc.).
Therefore it would have been obvious to one of ordinary still in the art to include in Mahdavani et al. the ability to determine product similarity within a product graph by calculating products having a closer distance as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 8, Mahdaviani et al. discloses the computer-implemented method of claim 1., wherein the first data vector includes a first attribute that is not assigned a value (pg.13, ¶ [0051] discusses A drop-down list box 310d and other user interface elements known in the art may be included in user interface 300 to enable users to specify numeric or non-numeric attribute values for items of interest), and 
further comprising assigning a value to the first attribute that is derived from a corresponding attribute associated with the one or more inventory items (pg.12, ¶ [0047] discusses the item features and attributes have their ranking and prominence adjusted according to the value of the corresponding preference weights… item attributes that are less pertinent to a user's preferences, as indicated by the user preference model, may be presented to the user in a less prominent manner). 
As per Claim 9, Mahdaviani et al. discloses the computer-implemented method of claim 8, wherein the first attribute comprises a price (pg.11, ¶ [0045] discusses the user may interact with the entered item in a similar manner as other items accessed within the system 100, for example by finding the lowest price).  
As per Claim 11, Mahdaviani et al. discloses a non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to analyze inventories to generate one or more selections of inventory items by performing the steps of:
generating a first data vector based on one or more selection criteria (pg.10, ¶ [0038] discusses In attribute-driven search, users specify different values or ranges of values for different attributes of the item), 
wherein the first data vector has N dimensions, and N comprises a positive integer value that represents a number of attributes associated with a given inventory item (pg.9, ¶ [0033] discusses Each item feature corresponds to one or more dimensions); 
generating a first location in an inventory space based on the first data vector, wherein the inventory space has N dimensions and represents a plurality of inventory items (pg.7, ¶[0028] discusses item navigation generator 115 maps items into a multidimensional feature-space based on their characteristics); 
outputting the one or more data vectors via a graphical user interface(pg.10, ¶ [0038] discusses in attribute-driven search, users specify different values or ranges of values for different attributes of the item…Items matching these attribute values are presented to the user. In a further embodiment, a distribution of items within a range of attribute values is presented to the user to show the user the relative number of items for each attribute value within a range of attribute values). 
Mahadaviani et al. teaches a system and method to retrieve similar items by performing a nearest neighbor search and present the similar items and associated item information.  See ¶ [0045].
Mahadaviani et al. pg.7, ¶ [0028] further teaches a hierarchical clustering algorithm automatically categorizes the items to c0 clusters and these clusters are repeatedly clustered to ci clusters at each iteration i. In an embodiment, the hierarchical clustering is performed offline every time the electronic catalogue is updated and the clustering information is stored in a database.
The teaching of Mahdaviani disclose that the items are arranged in hierarchical clustering within an electronic catalog.  However, Mahdavini fails to specifically state generating a first location in an inventory space based on the first data vector and determining one or more data vectors that correspond to one or more inventory items based on the first location.
Soohoo et al. generating a first location in an inventory space based on the first data vector (pg.10, ¶ [0087] discusses a product graph can be a multi-dimensional space, such as an N-dimensional space, and every product node is created with a coordinate, such as a Cartesian coordinate, in the product graph based on the distance value between the product node and every entity node of the N entity nodes, i.e. the axes, in the product graph), and
determining one or more data vectors that correspond to one or more inventory items based on the first location (pg.10, ¶[0087] discusses method 1200 can be configured to determine the distance between the projected requested product (R) and a substitute (S) based on the Pythagorean formula).
Therefore it would have been obvious to one of ordinary still in the art to include in the Mahdaviani et al. reference the ability to create a product graph in which each product node has a coordinate to locate a product matching requested attributes or calculate products that are similar to the requested product as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 12, Mahdaviani et al. discloses the non-transitory computer-readable medium of claim 11, wherein the step of generating the first data vector comprises: 
generating a profile based on input received via the graphical user interface (pg.2, ¶[0014] discusses the user preferences may be identified by explicit user interactions, such as a user specifying an interest in a specific type of item or item attribute); 
generating a weighted profile based on the profile and a first set of weight values (pg.3, ¶ [0017] discusses the value of the utility function and therefore the user's preference for an item is represented by a set of weights for all the different possible attributes of the item…pg.3, ¶ [0018] discusses Given a set of preference weights p for a user, the values of the utility function can be calculated for two or more items, with items having higher utility values being preferred by the user); 
combining the weighted profile with a second set of weight values to produce the first data vector (pg.9 ¶ [0035] discusses the utility function may use a weighted combination of both a user preference model and a content provider preference model); 
receiving input via the graphical user interface indicating a selection of an inventory item that is not included in the one or more inventory items (pg.10, ¶ [0039] discusses a user selection of a representative item from the user interface 105 may indicate a user interest in the representative item or a user interest in items from the same cluster as the representative item i.e. items similar to the representative item); and 
modifying at least one of the first set of weights and the second set of weights based on the selection of the inventory item to generate an updated first data vector that corresponds to the inventory item that is not included in the one or more inventory items (pgs.9-10 ¶ [0037] discusses the different item attributes are used as features for the algorithm. Boosting creates a set of bounding conditions using the most distinguishing attributes. In this way, the most distinguishing attributes for each cluster are found. For each attribute, the weighted average value of the items in each cluster is computed.  This average is weighted according to the boosting weights for that specific value).  
As per Claim 13, Mahdavani et al. discloses the non-transitory computer-readable medium of claim 11.  
However, Mahdaviani fails to explicitly state wherein the inventory space comprises a plurality of data vectors having N dimensions, and 
each data vector included in the plurality of data vectors corresponds to a different inventory item included in the plurality of inventory items.  
Soohoo et al. discloses wherein the inventory space comprises a plurality of data vectors having N dimensions (pg.11, ¶ [0091] discusses a product graph can be a multi-dimensional space, such as an N-dimensional space, and every product node is created with a coordinate, such as a Cartesian coordinate, in the product graph, and Block 1230 can locate all product nodes within a predetermined range in the multi-dimensional space, i.e., having distances less than a predetermined value), and 
each data vector included in the plurality of data vectors corresponds to a different inventory item included in the plurality of inventory items (pg.12, ¶ [0098] discusses the product graph can comprise: (a) one or more product nodes, the one or more product nodes comprising the one or more substitutes).  
Therefore it would have been obvious to one of ordinary still in the art to include in Mahdavani et al. the ability to provide products within a product graph as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 14, Mahdavani et al. discloses the non-transitory computer-readable medium of claim 13.  However, Mahdavani et al. fails to disclose wherein the step of determining the one or more data vectors comprises: 
computing a separate distance value between the first location and each data vector included in the plurality of data vectors; and 
determining at least one data vector included in the plurality of data vectors that resides closer to the first location than any other data vector included in the plurality of data vectors.  
Soohoo et al. teaches wherein the step of determining the one or more data vectors comprises: 
computing a separate distance value between the first location and each data vector included in the plurality of data vectors (pg.2, ¶ [0024] discusses determining one or more substitutes for the requested product from an inventory database based on a distance between the requested product and each substitute of the one or more substitutes, as projected in a product graph relating to a domain of the requested product and the context of the inquiry); and 
determining at least one data vector included in the plurality of data vectors that resides closer to the first location than any other data vector included in the plurality of data vectors (pg.12, ¶ [0099] discusses the one or more first candidates can comprise the first K product nodes in the product nodes that are closest to the first projected requested product in the product graph, wherein K is a predetermined number, such as 20, 100, etc.).  
Therefore it would have been obvious to one of ordinary still in the art to include in Mahdavani et al. the ability to determine product similarity within a product graph by calculating distances as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 15, Mahdaviani et al. discloses the non-transitory computer-readable medium of claim 13.  However, Mahdavani et al. fails to disclose wherein determining the one or more data vectors comprises: 
determining a set of data vectors that reside proximate to the first location; and 
determining a subset of data vectors within the set of data vectors that reside closer to one another than to the first location.  
Soohoo et al. teaches wherein determining the one or more data vectors comprises: 
determining a set of data vectors that reside proximate to the first location (pg.11, ¶ [0089] discusses method 1200 can determine that the distance, e.g., d(R, S), between a projected requested product, such as projected requested product 1110' (FIG. 11) and a substitute, such as product 1131 (FIG. 11) in the product graph, such as product graph 1120 (FIG. 11), can be a function, such as an average, of the distance value of the shortest path among the one or more entity-entity connections linking a first node selected from the first list of one or more matched entity nodes and a second node selected from the second list of one or more matched entity nodes); and 
determining a subset of data vectors within the set of data vectors that reside closer to one another than to the first location (pg.12, ¶ [0100] discusses the one or more second candidates can comprise the first N product nodes that are closest to the second projected requested product in the product graph, wherein N is a predetermined number, such as 50, 100, etc.).
Therefore it would have been obvious to one of ordinary still in the art to include in Mahdavani et al. the ability to determine product similarity within a product graph by calculating products having a closer distance as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Mahdaviani et al. discloses the non-transitory computer-readable medium of claim 11, wherein the first data vector includes a first attribute that is not assigned a value, and further comprising the step of assigning a value to the first attribute that is derived from a corresponding attribute associated with the one or more inventory items, wherein the first attribute comprises a price (pg.11, ¶ [0045] discusses the user may interact with the entered item in a similar manner as other items accessed within the system 100, for example by finding the lowest price).  
As per Claim 17, Mahdaviani et al. discloses the non-transitory computer-readable medium of claim 11, wherein each of the one or more inventory items comprises a physical object (Figure 4, Item 405A-F), and 
wherein the first data vector indicates at least one physical attribute associated with physical objects (Figure 4, Attributes 1-4).  
As per Claim 19, Mahdavani et al. discloses the non-transitory computer-readable medium of claim 11, wherein the one or more data vectors meet the one or more selection criteria (Figures 4A-4D, depicts a presentation of representative items 405, where each item has similar attributes as the representative item).  
As per Claim 20, Mahdavani discloses a system, comprising: 
a memory storing a software application (Figure 6, Random Access Memory 1270); and 
a processor that, when executing the software application (Figure 6, Processor 1260), is configured to perform the steps of: 
generating a first data vector based on one or more selection criteria (pg.10, ¶ [0038] discusses In attribute-driven search, users specify different values or ranges of values for different attributes of the item), 
wherein the first data vector has N dimensions, and N comprises a positive integer value that represents a number of attributes associated with a given inventory item (pg.9, ¶ [0033] discusses Each item feature corresponds to one or more dimensions); 
generating a first location in an inventory space based on the first data vector, wherein the inventory space has N dimensions and represents a plurality of inventory items (pg.7, ¶[0028] discusses item navigation generator 115 maps items into a multidimensional feature-space based on their characteristics); 
and 
outputting the one or more data vectors via a graphical user interface (pg.10, ¶ [0038] discusses in attribute-driven search, users specify different values or ranges of values for different attributes of the item…Items matching these attribute values are presented to the user. In a further embodiment, a distribution of items within a range of attribute values is presented to the user to show the user the relative number of items for each attribute value within a range of attribute values). 
Mahadaviani et al. teaches a system and method to retrieve similar items by performing a nearest neighbor search and present the similar items and associated item information.  See ¶ [0045].
Mahadaviani et al. pg.7, ¶ [0028] further teaches a hierarchical clustering algorithm automatically categorizes the items to c0 clusters and these clusters are repeatedly clustered to ci clusters at each iteration i. In an embodiment, the hierarchical clustering is performed offline every time the electronic catalogue is updated and the clustering information is stored in a database.
The teaching of Mahdaviani disclose that the items are arranged in hierarchical clustering within an electronic catalog.  However, Mahdavini fails to specifically state generating a first location in an inventory space based on the first data vector and determining one or more data vectors that correspond to one or more inventory items based on the first location.
Soohoo et al. generating a first location in an inventory space based on the first data vector (pg.10, ¶ [0087] discusses a product graph can be a multi-dimensional space, such as an N-dimensional space, and every product node is created with a coordinate, such as a Cartesian coordinate, in the product graph based on the distance value between the product node and every entity node of the N entity nodes, i.e. the axes, in the product graph), and
determining one or more data vectors that correspond to one or more inventory items based on the first location (pg.10, ¶[0087] discusses method 1200 can be configured to determine the distance between the projected requested product (R) and a substitute (S) based on the Pythagorean formula).
Therefore it would have been obvious to one of ordinary still in the art to include in the Mahdaviani et al. reference the ability to create a product graph in which each product node has a coordinate to locate a product matching requested attributes or calculate products that are similar to the requested product as taught by Soohoo et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadaviani et al. Canadian Patent Application Publication 02704396 in view of Soohoo et al. U.S. Patent Application Publication 2020/0250731 further in view of Caples et al. U.S. Patent Application Publication 2021/0035178.
As per Claim 10, Mahdaviani et al. and Soohoo et al. discloses the computer-implemented method of claim 1.  However, the Mahdaviani et al. – Soohoo et al. combination fails to explicitly state wherein each of the one or more inventory items comprises a precious stone or semi-precious stone.  
Caples et al. teaches wherein each of the one or more inventory items comprises a precious stone or semi-precious stone (pg.1, ¶ [0010] discusses a facilitated comparison system receives from a user a selection of a gemstone (e.g. Diamond) in a collection of gemstones of a retailer).  
However, Caples et al. teaches a known technique of receiving a set of diamond attributes to find a comparative diamond.
This known technique is applicable to the system of the Mahdaviani et al. -Soohoo et al. combination as they both share characteristics and capabilities, namely, they are directed to nearest neighbor product similarity searching.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of comparison search for diamonds would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Caples et al. to the teachings of the Mahdaviani et al. -Soohoo et al. combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the comparison search into similar systems. Further, applying diamond/gemstone comparative searching to the Mahdaviani et al. -Soohoo et al. combination with nearest neighbor searching accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more products to be found that have similar or comparative attributes.
As per Claim 18, Mahdaviani et al. and Soohoo et al. discloses the non-transitory computer-readable medium of claim 11.  However, the Mahdaviani et al. and Soohoo et al. combination fails to explicitly state wherein the first data vector indicates at least one of a carat value, clarity value, color value, cut type, shape, weight, and dimension associated with a precious stone.  
Caples et al. teaches wherein the first data vector indicates at least one of a carat value, clarity value, color value, cut type, shape, weight, and dimension associated with a precious stone (pg.2, ¶ [0016] discusses the user can enter a gemstone's price, weight, shape, cut, color, clarity, and width, and then the selling index calculator outputs a number indicating the selling probability of the gemstone).
Therefore it would have been obvious to one of ordinary skill in the art of product similarity searching using nearest neighbor algorithm before the effective filing date of the claimed invention to modify the system of the Mahdavani et al. Soohoo et al. combination to include diamond attributes as taught by Caples et al. to provide a method and systems for facilitating comparison of gemstones having multiple attributes that characterize the gemstones. Abstract

Responding to this Office Action

In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references. It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.
	Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. nearest neighbor search).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	
Palmdesso et al. U.S. Patent Application Publication 2003/0187616 discusses efficient near neighbor search method for high dimensional data sets with noise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687